Case: 10-50478 Document: 00511373307 Page: 1 Date Filed: 02/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 4, 2011
                                     No. 10-50478
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

TOMMY EARL LANDRUM, JR.,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-183-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Tommy Earl Landrum, Jr., has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Landrum has filed a response. The record is
insufficiently developed to allow consideration at this time of Landrum’s claim
of ineffective assistance of counsel; such a claim generally “cannot be resolved
on direct appeal when the claim has not been raised before the district court
since no opportunity existed to develop the record on the merits of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50478 Document: 00511373307 Page: 2 Date Filed: 02/04/2011

                                No. 10-50478

allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Landrum’s response discloses no nonfrivolous issue
for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2.




                                      2